 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11         EMMANUEL SALGADO, on behalf of                    )    Case No.: 1:17-cv-00339-JLT
           himself and all others similarly situated,        )
12                                                           )    [PROPOSED] ORDER RE: JOINT
                     Plaintiffs,                             )    STIPULATION TO CONTINUE
13                                                           )    MOTION FOR CLASS
                     v.                                      )    CERTIFICATION DEADLINES;
14                                                           )    ORDER
           T-MOBILE USA, INC., a Delaware                    )
15         corporation; and DOES 1 to 100, inclusive,        )
                                                             )
16                   Defendants.                             )
                                                             )
17

18              Based upon the stipulation of the parties, the Court ORDERS the case schedule to be

19   amended as follows:

20              1.         The class certification motion filing deadline:       January 14, 2019

21              2.         Discovery deadline for the defendant related to the class certification motion and

22   opposition to the motion for class certification:                           March 8, 2019

23              3.         Discovery deadline for the plaintiff related to the opposition to the class

24   certification motion and the reply:                                         April 15, 2019

25   ///

26   ///

27   ///

28   ///

                                                             1
 1        4.    Hearing on the motion for class certification:    May 13, 2019, 9:00 a.m.

 2

 3   IT IS SO ORDERED.

 4     Dated:   October 26, 2018                          /s/ Jennifer L. Thurston
 5                                                   UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                 2
